Title: From George Washington to Jonathan Trumbull, Sr., 11 May 1777
From: Washington, George
To: Trumbull, Jonathan Sr.



Sir
Morris Town May 11th 1777

I was yesterday evening honored with your letter of the 4th inst. I regret our loss of Stores at Danbury and the misfortunes of our brave men who fell, and of those who were wounded. However, from these latter events, we derive this consolation, that the sentiments of the People are still powerfully directed to Liberty, and that no impression of the Enemy, be it never so sudden and unexpected; will pass with impunity. We cannot ascertain what the Enemy’s loss was, but from our

own, when our men fought in parties, and their’s in a compact Body, and other circumstances of information from New York, I think it must have been pretty considerable—Another happy consequence, which must necessarily result from this affair is, that the Enemy will engage in such enterprizes in future with much caution and circumspection: for though they should be able to accomplish their end in destroying Stores, yet the means attending it will be disagreeable.
That the Enemy will harrass our Coasts, and injure the maritime towns with their Shipping and by sudden debarkations of small parties of men, is not improbable, and what we cannot prevent whilst they have the entire command of the water—This we laid our account in, when we first engaged in the Contest; but I have no idea that they will penetrate into your State to form the junction you mention, nor is it likely that those who have escaped from the Enemy should know much, if any thing, of the General’s design. It is much to be wished they would make that their plan of war. I should then expect most sanguinely, that we should bring the matter to a speedy and glorious conclusion.
I should be happy, were it in my power, to station Guards of Continental Troops, at every place, subject to the depredations of the Enemy. But this cannot be done—If we divide and detach our Forces to every part where the Enemy may possibly attempt an impression, we shall effect no one good purpose, and in the end, destroy ourselves, and subjugate our Country—The Enemy have certainly some Capital Object in view—either Philadelphia or Hudson’s River. Till their designs are unfolded, all the troops from this & the more Southern States must assemble in this Quarter to prevent their possessing the former—Those raised in the Eastern States, except such as were ordered immediately to Ticonderoga, must march to Peekskill to prevent them possessing the latter, & the important passes through the Highlands. Should they be able to carry those and the fortifications for the defence of the River, we all know the important & fatal consequences that would follow. I confess, myself, and so do all who have reasoned about their operations, that the latter, from its importance and a variety of circumstances which have occurred of late, seem to be the objects of their attention. For those reasons, and because the Battalions which are in service, from innoculation—that languor which has but too generally prevailed in our enlistments, and from other causes, are extreamly weak and deficient, and totally inadequate to check the progress of the Enemy, I cannot comply with your request for two Regiments to remain in the State, this time—I heartily wish, Congress would inform me of the dispositions they make of the Troops. Their not doing it disconcerts my arrangements, and involves me in difficulties—

Till the favor of your letter, I never had the least intimation, that I recollect, that any of the Regiments exacted from the States were to remain in them—nor do I know an instance where Continental Troops are stationed, in any State in which the Enemy have not a Post. I have the Honor to be with great Respt Sir Your most obedient Servant

Go: Washington

